Citation Nr: 1243689	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  09-07 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to the service-connected right knee retropatellar pain syndrome.

2.  Entitlement to service connection for a left knee disability, to include as secondary to the service-connected right knee retropatellar pain syndrome.

3.  Entitlement to service connection for a left hip disability, to include as secondary to the service-connected right knee retropatellar pain syndrome.

4.  Entitlement to service connection for a left ankle disability, to include as secondary to the service-connected right knee retropatellar pain syndrome.

5.  Entitlement to service connection for a right ankle disability, to include as secondary to the service-connected right knee retropatellar pain syndrome.

6.  Entitlement to service connection for bilateral eye disability, to include as secondary to the service-connected right knee retropatellar pain syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to October 1990 and from March 1991 to July 1992.

This case is before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran has since relocated and the Atlanta, Georgia, RO is now handling the Veteran's claims.

In March 2009, the Veteran submitted a VA Form 9 to perfect her appeal, on which she included a request for a Board hearing at the RO.  In October 2011, however, she submitted written notification withdrawing her request for a hearing.  As such, the Board is proceeding with a review of these claims without the Veteran's hearing testimony.

In addition to the paper claims file, there is an electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

In May 2011, the Veteran submitted a statement suggesting that her right knee instability with right knee retropatellar pain syndrome had worsened.  There is no evidence in the record that the RO has responded to this statement.  Thus, the issue of entitlement to an increased rating for right knee retropatellar pain syndrome has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over this claim, and it is REFERRED to the RO for appropriate action. 

The issues of entitlement to service connection for a low back disability, a left knee disability, a left hip disability, a right ankle disability, and bilateral eye disability are addressed in the REMAND that follows the order section of this decision. 


FINDINGS OF FACT

No left ankle disability has been present during the pendency of this claim.


CONCLUSION OF LAW

A left ankle disability was not incurred in or aggravated by active service, nor does the Veteran have a left ankle disability that is proximately due to or aggravated by her service-connected right knee disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation was amended during the course of this claim to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the issue decided herein, the record reflects that the Veteran was provided all required notice in letters mailed in January 2007 and March 2007, prior to the initial adjudication of the claim in November 2007, and in a later, March 2011, letter.  Although the Veteran was not provided complete notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

All appropriate development to obtain the Veteran's pertinent, available service treatment records (STRs) and post-service medical records (including VA and private) has been completed.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate her claim.  In a statement received in January 2012, she indicated that she had no further information or evidence to submit.  The Board is also unaware of any such records.  Moreover, the Veteran has been afforded an appropriate VA examination.  Accordingly, the Board concludes that VA has complied with its duty to assist the Veteran.

Also, in March 2012, additional evidence (post-service treatment records related to orthopedic treatment) was received.  VA regulations provide that any pertinent evidence submitted by an appellant without waiver of RO consideration must be referred to the RO for review and preparation of a Supplemental Statement of the Case.  38 C.F.R. § 20.1304 (2012).  However, upon review of the additional evidence, the Board finds that it is does not include any reference to treatment of the Veteran's left ankle.  Thus, it does not have a bearing on the issue decided herein. Therefore, the provisions of the regulation do not apply, and the case need not be returned to the RO. 

Accordingly, the Board will now address the merits of this claim. 

II.  Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a). 

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In this case, initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

A review of the Veteran's service treatment records (STRs) fails to reveal any treatment related to her left ankle.  There is no indication that the Veteran reported any symptoms related to her left ankle at any time during service.  In addition, in the June 1992 Report of Medical History, shortly before her discharge from service, she specifically reported that she had no swollen or painful joints and no arthritis. 

Post-service records also indicate no diagnosis of a left ankle disability.  In August 1992, shortly following her discharge from service, the Veteran was afforded VA general medical examination.  At that time, a right knee disability was discussed and it was specifically noted that she denied any other medical problems.

In her December 2006 claim, the Veteran suggested that she received treatment for both ankles at the Fort Sill Veterans Clinic.  On her January 2007 VA Form 21-4142, the Veteran reported April 2005 treatment at Fort Sill, but for her knees only.  In June 2007 and again in July 2007, the Fort Sill Clinic reported to the RO that there was no record of the Veteran having received treatment at that facility during the time period identified.

September 2007 VA records from the Fayatteville VA Medical Center (VAMC) show that the Veteran sought physical therapy related to problems with the right knee, back and right ankle, with no mention of issues related to the left ankle.  One year later, in September 2008, the Veteran was treated at her primary care clinic in the same facility for pain of her lower back, knees, right ankle, and for headache.  Again, there was no mention of issues related to the left ankle.

In November 2008, the Veteran underwent a VA joint examination.  She reported that in 2000 her knees gave out and caused her to twist her right ankle.  The examiner noted that she denied any problems or flares of the left ankle.  Physical examination did reveal tenderness of the left ankle, but no deformity, crepitation, instability, or valgus.  Left ankle dorsiflexion was 0 to 20 degrees with no pain, and plantarflexion was 0 to 45 degrees without pain.  The examiner diagnosed a normal left ankle with no pathology.

In an April 2010 note from the Montgomery VAMC, the Veteran's problem list again included the right ankle, but not the left.  There was neither a history of left ankle disorder noted, nor a report of any current symptoms.

Also, in April 2010 private treatment records, it was noted that the Veteran suffered a right ankle sprain after falling in a store.  There is again no mention of symptoms related to the left ankle.

Thus, both during service and since, the Veteran, according to the medical evidence of record, has been free from disability related to her left ankle, or symptoms thereof.  While tenderness was reported on VA examination, no disability was diagnosed.

The Board recognizes that the nature of the Veteran's claim is suggestive of the notion that she does experience left ankle pain.  However, pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Therefore, the Board concludes that the preponderance of the medical evidence establishes that a left ankle disability has not been present at any time during the pendency of the claim.  

With respect to whether the Veteran's own statements can establish a current disability here, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well. Whether lay evidence is competent and sufficient in a particular case is a fact issue.

In this case, the criteria under Jandreau have not been met.  A current disability has not been established either through the clinical record or the Veteran's own statements.  Thus, the claim must fail.

As the Veteran has not shown a current disability for which service connection can be granted, the claim for service connection for a left ankle disability must be denied.  The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert, supra.  However, the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable to this claim.  The claim must be denied.


ORDER

Entitlement to service connection for a left ankle disability, to include as secondary to the service-connected right knee retropatellar pain syndrome, is denied.


REMAND

The Board finds that further development is required before the claims of entitlement to service connection for a left knee disability, left hip disability, back disability, right ankle disability, and myopia are adjudicated. 

Right Ankle, Left Hip and Back

The Veteran essentially contends that her service-connected right knee disability has caused her to fall many times, as well as has caused an altered gait, which in turn have caused disabilities in her left hip, back and right ankle.  Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a). 
   
Post-service outpatient treatment records include clinical records related to these claimed orthopedic problems.  In addition, at the time of his November 2008 VA examination, the examiner diagnosed right ankle tendonitis and left hip tendonitis, as well as lumbar strain.  

As to causation, the VA examiner opined that it is less likely than not that either the right ankle tendonitis, or the left hip tendonitis, is related to service, to include marching in combat boots or standing in parades.  The basis for this opinion was that there was no indication of symptoms related to the right ankle or left hip in service.

The VA examiner was unable to attribute lumbar strain to military service without resort to mere speculation.  The basis for this opinion, or lack thereof, was that although there were reports of back pain during service, there was no evidence that it was chronic and the Veteran reported no back symptoms at separation from service.  Also, the examiner noted that there is no evidence of continuity of symptoms.

The VA examiner, however, ignored the Veteran's contentions throughout the claim and appeal that these disabilities were caused by her already service-connected right knee disability, to include the instability, falls, and altered gait caused by that disability.  The November 2008 VA examination report is devoid of consideration of these disabilities on a secondary basis under 38 C.F.R. § 3.310.

It important to note here that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Because the November 2008 VA examiner failed to address whether the right ankle, left hip or back disability is causally connected to the already service-connected right knee disability, as claimed, the Board finds the opinion inadequate.  Moreover, the Board finds that pursuant to the guidance in Jones v. Shinseki, 23 Vet. App. 382 (2010) regarding speculative opinions, the Board cannot rely on the November 2008 speculative opinion related to lumbar strain on a direct basis.  As the Board finds the November 2008 VA examination report to be inadequate, the Veteran should be afforded a new VA examination regarding his claimed right ankle, left hip and back disabilities.

Left Knee

The Veteran also contends that she has a left knee disability that was caused by her right knee disability.

The post-service treatment record shows that in January 2008, the Veteran was seen at her VA primary care clinic for left knee pain and was assessed as having left knee arthralgia.  She was issued a knee brace.  A March 2008 X-ray study showed benign posterior cortical hyperostosis in the distal left femur, but no substantial changes of degenerative arthritis and no evidence of joint effusion.

In September 2009, the Veteran again sought primary care treatment related to a problem with very painful and unstable knees.  Physical examination revealed normal range of motion, but pain.  Her pain was noted as 6 out of 10 while sitting and 10 out of 10 with use.  She was also reported as unstable without assistance.

Thus, there is indeed an indication in the post-service medical records that the Veteran has symptoms in her left knee which may represent manifestations of a current left knee disability.  In addition, in June 2009, at the informal hearing conference with the RO, the Veteran specifically indicated her belief that her current left knee disability was caused by her right knee disability, including the falls she experienced due to the right knee.  Again, the Veteran is service connected for right knee retropatellar pain syndrome.

The Veteran has not been afforded VA examination to determine the nature and etiology of any current left knee disability.  It is unclear why the Veteran's left knee was not examined in November 2008 along with her left hip, right ankle and lumbar spine.  VA is obliged to provide an examination or obtain a medical opinion if the evidence of record: contains competent evidence that the claimant has a current disability, or persistent recurrent symptoms of a disability; and establishes that the Veteran suffered an injury or disease in service; indicates that the claimed disability or symptoms may be associated with the established injury or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159 (c)(4) (2012). 

The threshold for finding that there "may" be a nexus between current disability or persistent or recurrent symptoms of disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v Nicholson, 20 Vet. App. 79 at 83   (2006). 

Under the circumstances, the Board finds that the duty to assist set forth at 38 C.F.R. § 3.159 requires that the Veteran be scheduled for a VA examination in response to her claim for service connection for a left knee disability. 

Bilateral Eye

The Veteran also claims that she has a vision disability, claimed as myopia, which was caused by her service-connected right knee disability.

In November 2007, the Veteran reported to a primary care physician at the Fayatteville VAMC that she had experienced blurry vision on the left side during the past four to five years.  She reported treatment at a private eye clinic and, at the time of this examination, the Veteran also reported that she would bring in the private eye clinic records to a future meeting with a VA eye physician.  At the consultation later the same month in the VA eye clinic, she reported that the outside physician suggested that she may have chorioretinal fold and retinoschisis in the left eye and that she should have a CT scan to rule out a mass behind the eye.  There is no indication that she brought the private eye treatment records in for review.  A December 5, 2007, VA optometry note shows that a CT scan was scheduled for December 17, 2007.  The claims file contains a radiology screening questionnaire completed on December 18, 2007, but no record of CT scan around that time.  January 2008 VA ophthalmologist notes show that the Veteran had a recent CT scan.  By this time, the Veteran was also reporting throbbing in her left eye and headaches.  A thorough review of the claims file reveals that the CT scan is not of record.  On remand, the complete records related to the Veteran's eye treatment, to include the 2007 CT exam, should be associated with the claims file.  38 C.F.R. § 3.159(c)(2) (2012).  Also, the Board has reviewed the entire body of evidence and does not find that private eye physician's records have ever been associated with the claims file.  It is unclear whether the Veteran ever brought them to the VA ophthalmologist or optometrist.  If not, the RO and/or Appeals Management Center (AMC) should request those records from the Veteran, or if she no longer possesses them, request authorization to assist her in obtaining these potentially relevant private records directly from the physician.  38 C.F.R. § 3.159(c)(1) (2012).

Also, in October 2009, the Veteran was a new patient at the VA optometry clinic at the Dorn Veteran's Hospital.  At this time she reported decreased vision after a fall in 2000 due to her knee problems.  Again, the Veteran's claim is based upon the contention that she has vision problems due to falling as a result of her service-connected right knee disability.  The Veteran has not been afforded a VA examination to determine the nature and etiology of any current eye disorder.  The evidence shows that she has sought treatment for her eyes and there is a notation of a possible correlation between her vision and a fall.  Under the circumstances, the Board finds that the duty to assist set forth at 38 C.F.R. § 3.159 requires that the Veteran be scheduled for a VA examination in response to her claim for service connection for eye disability in order to determine if any such current disability exists and, if so, its causation. 

All Claims

The Board recognizes that the most recent VA outpatient treatment records in the claims file are dated in April 2011 from the Charleston, VAMC.  The Board again notes that the Veterans claims are now handled by the Atlanta, Georgia, RO, such that she may now receive her primary treatment from a VA facility other than the Charleston VAMC.  On remand, relevant ongoing medical records also should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, subsequent to the issuance of the most recent supplemental statement of the case in April 2011, additional evidence, including post-service treatment records related to the Veteran's knee and ankle, was associated with the claims file.  While some of this evidence does not relate to or have a bearing on the issues on appeal, some pertinent evidence was not reviewed by the RO in conjunction with the issues remaining on appeal.  RO consideration of the additional evidence was not waived. Accordingly, the originating agency must be given the opportunity to review this evidence before the Board can enter a decision.  See 38 C.F.R. § 20.1304(c) (2012). 

Accordingly, the case is REMANDED to the RO or the AMC, in Washington, D.C., for the following action:

1. Obtain relevant and ongoing VA treatment records related to the Veteran's treatment of her claimed disabilities dating from April 2011, including but not limited to records from the Charleston VAMC and any other VA healthcare facility from which the Veteran has received treatment since that time.  

The VA record development should also include associating with the record the report of any December 2007 CT scan at the Fayetteville VAMC related to the Veteran's eye claim, as well as any other missing VA ophthalmologist or optometrist records.

If any requested records are not available, the claims file should be annotated to reflect such and the Veteran notified.

2. Request that the Veteran submit the records from the private eye physician by whom she was referred in November 2007 to VA for further treatment related to possible chorioretinal fold and retinoschisis in the left eye.  If the Veteran does not have these records, request authorization from the Veteran to obtain these potentially relevant private records and assist the Veteran in accordance with 38 C.F.R. § 3.159(c)(1) by making reasonable efforts to obtain these records.  If any requested records are not available, the claims file should be annotated to reflect such and the Veteran notified.

3. Once the record is developed to the extent possible, afford the Veteran a VA examination by a physician with sufficient orthopedic expertise to determine the nature and etiology of her left knee, left hip, low back, and right ankle disabilities.  

The Veteran's claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.

Based on review of the record and the examination of the Veteran, the examiner should state a medical opinion with respect to each left knee, left hip, low back and right ankle disorder present during the pendency of the claims as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder is etiologically related to active service.  If not, the examiner should determine whether it is at least as likely as not that the disorder was caused or aggravated (worsened beyond the natural course of the disability) by the Veteran's service-connected right knee retropatellar pain syndrome, to include due to falls caused by the right knee disability. 

For purposes of the opinions, the examiner should assume that the Veteran is credible.  The rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinions, he or she should fully explain why he or she is unable to do so.

4. Once the record is developed to the extent possible, afford the Veteran a VA examination by an ophthalmologist to determine the nature and etiology of her all eye disorders present during the period of the claim.  

The Veteran's claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed. 

Based on review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to each eye disorder present during the pendency of the claim as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder is etiologically related to active service.  If not, the examiner should determine whether it is at least as likely as not that the disorder was caused or aggravated (worsened beyond the natural course of the disability) by the Veteran's service-connected right knee retropatellar pain syndrome, to include due to falls caused by the right knee disability. 

For purposes of the opinions, the examiner should assume that the Veteran is credible.  The rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinions, he or she should fully explain why he or she is unable to do so.

5. The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for an examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on her claims.

6. The RO or the AMC should also undertake any other development it determines to be warranted.

7. Then, the RO or the AMC should readjudicate the Veteran's claims of entitlement to service connection for a left knee disability, a left hip disability, a low back disability, a right ankle disability, and bilateral eye disability.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


